DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 9/16/2022 have been accepted. Claims 1-25 are still pending. Claims 1, 5, 11, and 18 are amended. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8, 11, 14, 17, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (US PGPub 2004/0199728, hereafter referred to as Walker).
Regarding claim 1, Walker teaches a non-transitory computer-readable medium storing code at an 2electronic device, the code comprising instructions executable by a processor to: 3receive, at an interface controller, a read command for a first page of data 4stored at a memory array (Paragraph [0022], states that the processors can send read requests to the memory controller (interface controller)), identify a second page of data stored at the memory array based at least in part 6on receiving the read command and based at least in part on one or more prior access 7operations for the first page of data and the second page of data, the one or more prior access operations comprising accessing the second page of data within a threshold duration of accessing the first page of data (Paragraph [0022]-[0023], in response to the read request the controller can also prefetch a second unit of data. The data to be prefetched can be determined based on locality and a history that shows the data is a likely target for subsequent reads. While no threshold is specifically mentioned, since the history is being used the previous access would have to have been accessed within some period of time (threshold duration) so that the system identifies the second page a likely target for the next set of reads. Otherwise there would be no reason to prefetch the second page), and 8read the first page of data and the second page of data from the memory array 9based at least in part on identifying the second page of data stored at the memory array (Paragraph [0022], as stated previously the initial read request can cause both the initially requested data and another identified data to be read from the memory).
Regarding claim 4, Walker teaches all the limitations of claim 1. Walker further teaches wherein the instructions are further executable to: determine that, for the one or more prior access operations, a read command for the second page of data was received based at least in part on identifying the second page of data (Paragraph [0023], states that the history can be looked at to see if the data is a likely target for a read request following the initial request meaning that there is a history that shows whether or not read requests for the second data have been received).
Regarding claim 8, Walker teaches all the limitations of claim 1. Walker further teaches wherein the 2instructions are further executable to: 3generate a request for the second page of data based at least in part on 4identifying the second page of data stored at the memory array wherein reading the first page 5of data and the second page of data from the memory array is based at least in part on the 6read command and the request (Paragraph [0022], states that the prefetch data can be retrieved as well, meaning a second request will need to be sent to the memory array to retrieve the prefetched data).
Regarding claims 11, 14, and 17, claims 11, 14, and 17 are the apparatus claims associated with claims 1, 4, and 8. Since Walker teaches all the limitations to claims 1, 4, and 8 and further teaches a memory array, a queue component, a logic component, and a scheduler (Fig. 1 and Paragraphs [0015]-[0018], shows memory 106 (memory array), interfaces 122 and 124 (queue component) and controller 110 (contains logic and scheduler)), it also teaches all the limitations to claims 11, 14, and 17; therefore the rejections to claims 1, 4, and 8 also apply to claims 11, 14, and 17.
Regarding claims 18 and 21, claims 18 and 21 are the apparatus claims associated with claims 1 and 4. Since Walker teaches all the limitations to claims 1 and 4 and further teaches a memory array and an interface controller coupled with the memory array (Fig. 1, shows the memory 106 connected to the controller 110), it also teaches all the limitations to claims 18 and 21; therefore the rejections to claims 1 and 4 also apply to claims 18 and 21. 

Claims 1-6, 8-15, and 17-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US PGPub 2020/0081848, hereafter referred to as Bae).
Regarding claim 1, Bae teaches a non-transitory computer-readable medium storing code at an 2electronic device, the code comprising instructions executable by a processor to: 3receive, at an interface controller, a read command for a first page of data 4stored at a memory array (Fig. 6 and Paragraphs [0067], states that a read can be received from the host), identify a second page of data stored at the memory array based at least in part 6on receiving the read command and based at least in part on one or more prior access 7operations for the first page of data and the second page of data, the one or more prior access operations comprising accessing the second page of data within a threshold duration of accessing the first page of data (Fig. 6 and Paragraphs [0083]-[0084], shows that a second sequential page can be prefetched along with the originally requested data. Paragraph [0090], states that patterns of requests can be learned and used for predicting what data to prefetch. Paragraph [0089], while no threshold is explicitly stated it is stated that the prefetch module can learn if a pattern of random access requests exists for random reads meaning it will learn if a read request for the second data is received a certain quantity of times within a particular time period that is high enough for it to be considered data to be prefetched. Paragraph [0085], if the read is a sequential one a similar process is done as there is a read count kept for those addresses and it means that the very next read will target the data directly after the requested data in the memory), and 8read the first page of data and the second page of data from the memory array 9based at least in part on identifying the second page of data stored at the memory array (Fig. 6 and Paragraphs [0083], as stated previously the requested data and prefetched data can be sent back to the host based on the identification).
Regarding claim 2, Bae teaches all the limitations of claim 1. Bae further teaches wherein the 2instructions are further executable to: 3store the second page of data at a bank of volatile memory based at least in 4part on reading the first page of data and the second page of data from the memory array (Paragraph [0009], states that the data can be prefetched from the second storage device and stored in the first storage device. Claim 13, states that the first memory can be DRAM (volatile memory) and the second memory the data is perfected from can be non-volatile).
Regarding claim 3, Bae teaches all the limitations of claim 2. Bae further teaches wherein the 2instructions are further executable to: 3receive, at the interface controller, a second read command for the second 4page of data after reading the first page of data and the second page of data, and 5communicate, from the bank of volatile memory, the second page of data 6based at least in part on receiving the second read command (Paragraph [0100], states that a request for the prefetched data can be received and the data can be retrieved from the memory device it was moved to).
Regarding claim 4, Bae teaches all the limitations of  claim 4. Bae further teaches wherein the instructions are further executable to: determine that, for the one or more prior access operations, a read command for the second page of data was received based at least in part on identifying the second page of data (Paragraph [0089], states that if the read is a random read a pattern of access can be detected meaning that a read for the second data can be received if it is identified as data to be prefetched. Paragraph [0085], similarly for sequential reads, since the reads are sequential it means that the access of the first data also results in access of second data if it is the next in line in the sequence).
Regarding claim 5, Bae teaches all the limitations of  claim 4. Bae further teaches wherein 2determining that, for the one or more prior access operations, the read command for the 3second page of data was received based at least in part on receiving the read command for the first page of data comprises: determining that a quantity of times a read command for the second page of 6data was received within the threshold duration of receiving the read command for the first 7page of data satisfies a threshold quantity (Paragraph [0085] and [0089], as stated in the rejection to claim 1).
Regarding claim 6, Bae teaches all the limitations of claim 5. Bae further teaches wherein 2determining that, for the one or more prior access operations, the read command for the 3second page of data was received based at least in part on receiving the read command for the 4first page of data comprises: 5monitoring a quantity of access operations performed on the first page of data 6and the second page of data, wherein determining that the quantity of times the read 7command for the second page of data satisfies the threshold quantity is based at least in part 8on monitoring the quantity of access operations (Fig. 6 and Paragraphs [0085]  and [0089], as stated in the rejection to claim 5, patterns of access can be learned for random reads and read counts can be kept for sequential reads both of which can be used to determine whether or not the “thresholds” have been satisfied).
Regarding claim 8, Bae teaches all the limitations of claim 1. Bae further teaches wherein the 2instructions are further executable to: 3generate a request for the second page of data based at least in part on 4identifying the second page of data stored at the memory array wherein reading the first page 5of data and the second page of data from the memory array is based at least in part on the 6read command and the request (Paragraph [0084], if it is determined that data can be prefetched a prefetch operation (request) can be performed meaning a request for the prefetch data is generated and executed).
Regarding claim 9, Bae teaches all the limitations of claim 1. Bae further teaches wherein the 2instructions are further executable to: 3receive a third read command for a third page of data stored at the memory 4array (Fig. 6 and Paragraphs [0083]-[0084], multiple reads can be received and the process can be repeatedly done), determine that the third page of data is not associated with another page of 6data based on one or more prior access operations for the third page of data, and 7read the third page of data from the memory array based at least in part on determining that the third page of data is not associated with the another page of data (Fig. 6 and Paragraphs [0087]-[0089], describes what happens when a random request is received and if it is determined there is no pattern associated with the request (the third page is not associated with another page) then only the random read is performed).
Regarding claim 10, Bae teaches all the limitations of claim 1. Bae further teaches wherein the 2memory array comprises a non-volatile memory (Paragraphs [0058]-[0059], show that the memory array can be flash memory (non-volatile memory)).
Regarding claims 11-15 and 17, claims 11-15 and 17 are the apparatus claim associated with claims 11-15 and 17. Since Bae teaches all the limitations of claims 1-5 and 8 and Bae further teaches a memory array, a queue component, a logic component, and a scheduler (Fig. 12 and 14 and Paragraphs [0057], [0061], and [0107], shows the memory device which includes a storage area (array) attached to a controller (which includes logic) that has an interface (queue component) and DMA engine (scheduler)), it also teaches all the limitations of claims 11-15 and 17; therefore the rejection to claims 1-5 and 8 also apply to claims 11-15 and 17.
Regarding claims 18-24, claims 18-24 are the apparatus claims associated with claims 1-6 and 9. Since Bae teaches all the limitations of claims 11-6 and 9 and Bae further teaches a memory array and an interface controller coupled with the memory array (Fig. 12 and 14, show memory device with storage area and controller), it also teaches all the limitations of claims 18-24; therefore the rejection to claims 1-6 and 9 also apply to claims 18-24.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Ankireddypalle et al. (US PGPub 2021/0037112, hereafter referred to as Ankireddypalle).
Regarding claim 7, Bae teaches all the limitations of  claim 1. Bae further teaches wherein reading the first 4page of data and the second page of data from the memory array is based at least in part on a read command (Paragraph [0084], as stated in the rejection to claim 8). Bae does not teach modifying the read command for the first page of data and reading the data based on the modified read command.
Ankireddypalle teaches modifying a read command and reading data based on the modified read command (Paragraph [0317], states that the read request can be modified to read data from the memory based on the information included in the read request). Since both Bae and Ankireddypalle teach using read commands it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Bae to also modify the read commands when fetching data as taught in Ankireddypalle to obtain the predictable result of modifying the read command for the first page of data, wherein reading the first 4page of data and the second page of data from the memory array is based at least in part on 5modifying the read command.
Regarding claim 16, claim 16 is the apparatus claim associated with claim 7. Since Bae and Ankireddypalle teach all the limitations of claim 7 and Bae further teaches a memory array, a queue component, a logic component, and a scheduler (Fig. 12 and 14 and Paragraphs [0057], [0061], and [0107], shows the memory device which includes a storage area (array) attached to a controller (which includes logic) that has an interface (queue component) and DMA engine (scheduler)), they also teach all the limitations of claim 16; therefore the rejection to claim 7 also applies to claim 16.
Regarding claim 25, claim 16 is the apparatus claim associated with claim 7. Since Bae and Ankireddypalle teach all the limitations of claim 7 and Bae further teaches a memory array and an interface controller coupled with the memory array (Fig. 12 and 14, show memory device with storage area and controller), they also teach all the limitations of claim 16; therefore the rejection to claim 7 also applies to claim 16.
	
Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive. The applicant argues that Bae and Walker do not teach the amended limitations to the independent claims. The examiner respectfully disagrees. Walker teaches using the history of reads as a method of predicting what data to prefetch (Paragraphs [0022]-[0023]). Bae teaches for random reads detecting patterns of access and also has a method for sequential reads, wherein it is known what data is going to be accessed after a particular read (because it always will be) (Paragraphs [0085], [0089], and [0090]). As stated in the rejections to claim 1, while there is not an explicit mention of a threshold duration being used, for these methods to work, one has to exist so the system can distinguish which reads are associated with each other and what the patterns of access are that are then used for the predictions. It is inherent to these methods that so threshold duration of time exist so that the system can associate which reads are related and typically performed close to each other. 
It should also be noted that there is nothing in the claims that state how long the threshold duration is or any more specifics about it. Therefore the rejections still hold.
Since the rejections to the independent claims still hold, so too do the rejections to the dependent claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132